Exhibit 10.1

AMENDED AND RESTATED

SEVERANCE AGREEMENT

THIS AGREEMENT is made and entered into by and between Goodrich Petroleum
Corporation, a Delaware corporation, having an office at 808 Travis, Suite 1320,
Houston, Texas, 77002 (hereinafter referred to as “Company” and “Employer”), and
Walter G. Goodrich (hereinafter referred to as “Goodrich”), effective as of
November 5, 2007.

Attendant to Goodrich’s continued employment by Employer, Employer and Goodrich
hereby agree that, if Goodrich’s employment with the Company is terminated
either by the Company without “Cause” (as defined below), whether before or
after a Change of Control, or by Goodrich due to a Change in Duties (as defined
below) on or within 18 months following a Change of Control (as defined below),
the Employer will pay Goodrich a cash lump sum payment equal to two times
Goodrich’s then “current annual rate of total compensation” (as defined below).
The cash payment shall be made within 90 days of Goodrich’s termination, but not
later than the March 15 following the taxable year in which Goodrich’s
employment terminates, unless it is determined that at the time of his
termination Goodrich is a “specified employee,” as defined in Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”) (the “specified
employee identification date” shall be December 31 and the “specified employee
effective date” shall be April 1), in which event such lump sum payment shall
instead be made (without interest) on the first business day that is six months
after Goodrich’s termination (or on his death, if earlier). Also, through the
second anniversary of the date of his termination of employment, health and life
insurance coverage under the Company plans or the equivalent thereof shall be
provided to Goodrich on the same basis as it is provided to the other senior
executives of the Company, but only to the extent such coverage is exempt from
Section 409A of the Code.

As used in this Agreement, the following definitions shall apply:

1. “Current annual rate of total compensation” means the sum of (i) Goodrich’s
rate of annual base salary as in effect immediately prior to the Change of
Control or his subsequent termination of employment, whichever is greater,
(ii) the annual cash bonus last awarded to Goodrich immediately prior to the
Change of Control or the most recent annual cash bonus awarded to Goodrich,
whichever is greater, and (iii) the value of the annual Company equity awards
received by Goodrich in the 12-month period preceding the Change of Control or
in the 12-month period preceding his termination of employment, whichever period
has the greater value of equity awards. In regards to cash bonuses and/or equity
awards received pursuant to items (ii) and (iii) above, for purposes of this
calculation, any special or one time cash bonuses or equity awards shall be
excluded. In determining the value of an equity award for this purpose, the
value of a phantom stock or restricted stock grant shall be equal to the number
of phantom stock units or shares of stock, as the case may be, multiplied by the
reported closing price per share of the stock on the date of grant of the award.
The value of a stock option or stock appreciation rights grant shall be the
Black-Scholes value of such award on its date of grant, utilizing the same input
parameters as utilized by the Company in determining the proper expenses to
record for such grant as required by FAS 123R, as verified by the Accounting
Firm (as defined below). No other items of compensation shall be considered for
this purpose.



--------------------------------------------------------------------------------

2. “Cause” means (1) any material failure of Goodrich, after written notice, to
perform his duties as an officer of the Company; (2) the commission of fraud,
embezzlement or misappropriation by Goodrich against the Company; (3) a material
breech by Goodrich of his fiduciary duty owed by him to the Company or its
affiliates, or of any written workplace policies applicable to him (including
the Company’s code of conduct and policy on workplace harassment), whether
adopted on or after the date of this Agreement; or the (4) conviction of
Goodrich of a felony offense or a crime involving moral turpitude.

3. A “Change of Control” of the Company is deemed to have occurred if (1) there
is a sale, lease or other transfer of all or substantially all of the assets of
the Company; (2) the Company or its shareholders adopt a plan relating to the
liquidation or dissolution of the Company; (3) any person or group of persons
acting in concert becomes the beneficial owner of fifty percent (50%) or more of
the voting power of the Company’s securities generally entitled to vote in the
election of directors; or (4) there occurs a merger or consolidation of the
Company unless, for at least six months after the transaction, beneficially own
greater than fifty (50%) of the total voting power of all securities generally
entitled to vote in the election of directors, managers or trustees of the
surviving entity.

4. “Change in Duties” shall mean the occurrence, on or within 18 months after
the date upon which a Change of Control occurs, of any one or more of the
following: (1) a reduction in the duties or responsibilities of Goodrich from
those applicable to him immediately prior to the date on which the Change of
Control occurs; (2) a reduction in Goodrich’s current annual rate of total
compensation; or (3) a change in the location of Goodrich’s principal place of
employment by more than 50 miles from the location where he was principally
employed immediately prior to the date on which the Change of Control occurs,
unless such relocation is agreed to in writing by Goodrich; provided, however,
that a relocation scheduled prior to the date of the Change of Control shall not
constitute a Change in Duties. Goodrich must provide written notice to the
Company of any alleged Change in Duties within 60 days of such change and the
Company shall have a period of 30 days in which it may remedy the condition. In
the event it is remedied by the Company within such “cure” period, such event
shall cease to be a Change in Duties for purposes of this Agreement. In the
event it is not timely remedied by the Company, Goodrich may terminate his
employment due to a Change in Duties at any time during the 30 day period
following the end of the “cure” period.

In the event Goodrich receives any payments or benefits (“Payments”), whether or
not under this Agreement and without regard to whether his employment
terminates, that are subject to the tax imposed by section 4999 of the Code (or
any similar tax) (“Excise Tax”), but excluding the Additional Payment (as
defined below), the Company shall pay Goodrich an additional lump sum amount
(“Additional Payment”) in cash equal to the amount of Excise Tax and any
interest or penalties incurred therewith on the Payments, less all taxes
required to be withheld by the Company with respect to the Additional Payment.
The parties agree and acknowledge that the Additional Payment is not intended to
include a tax gross-up amount with respect to the income, excise and other taxes
on the Additional Payment.



--------------------------------------------------------------------------------

All determinations of, and relating to, whether any Payment will be subject to
the Excise Tax and the amount of any Additional Payment shall be made by a
nationally recognized certified public accounting firm, selected by the Company
with the consent of Goodrich, that does not serve as an accountant or auditor
for either the Company or any person effecting the “change of control” (the
“Accounting Firm”). The Accounting Firm will provide detailed supporting
calculations to the Company and Goodrich within five business days of the
receipt of notice from the Company requesting a calculation hereunder. The
Additional Payment will be made by the Company to Goodrich as soon as practical
following the Accounting Firm’s determination of the Additional Payment and in
no event later than three business days after receipt of the calculation of the
Additional Payment amount from the Accounting Firm. All fees and expenses of the
Accounting Firm will be paid by the Company. Any subsequent increase in the
Excise Tax as a result of a settlement or otherwise with the IRS shall be
handled in a similar manner as provided above with respect to the initial
determination. Notwithstanding anything in this paragraph to the contrary, in
all events the Additional Payment shall be made prior to the end of Goodrich’s
taxable year next following Goodrich’s taxable year in which he remits the
related taxes. In addition, in the event of any increase in the amount of the
Additional Payment as a result of a tax audit or litigation, such increased
Additional Amount shall be paid to Goodrich before the end of his taxable year
following his taxable year in which the taxes that are the subject of the audit
or litigation are remitted to the taxing authority.

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors, legal representatives and assigns, and upon Goodrich, his heirs,
executors, administrators, representatives and assigns; provided, however,
Goodrich agrees that his rights and obligations hereunder are personal to him
and may not be assigned without the express written consent of the Company.

This Agreement replaces and merges all previous agreements and discussions
relating to the same or similar subject matters between Goodrich and the Company
and constitutes the entire agreement between Goodrich and the Company with
respect to the subject matter of this Agreement. This Agreement may not be
modified in any respect by any verbal statement, representation or agreement
made by any employee, officer, or representative of employer or by any written
agreement unless signed by an officer of the Company who is expressly authorized
by the Company to execute such document.

If any provision of this Agreement or application thereof to anyone or under any
circumstances shall be determined to be invalid or unenforceable, such
invalidity or unenforceability shall not affect any other provisions or
applications of this Agreement that can be given effect without the invalid or
unenforceable provision or application.

Any controversy or claim arising out of or relating to this Agreement, the
breach thereof, Goodrich’s employment with the Company, or the termination
thereof, shall be settled by arbitration in accordance with the Commercial
Arbitration Rules of the American Arbitration Association (AAA), and judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. To select an arbitrator, each party shall strike a name
from



--------------------------------------------------------------------------------

the list submitted by AAA with the grieving party striking first. The arbitrator
shall not have the power to add to or ignore any of the terms and conditions of
this Agreement. His decision shall not go beyond what is necessary for the
interpretation and application if this Agreement and obligations of the parties
under this Agreement. Cost of such arbitration, but not attorney’s fees, will be
paid by the losing party.

The laws of the State of Texas will govern the interpretation, validity and
effect of this Agreement.

This Agreement may be executed in any number of counterparts, all of which shall
constitute the same instrument.

IN WITNESS WHEREOF, the undersigned intending to be legally bound, have executed
this Agreement on November 5, 2007, effective as of the date provided above.

 

GOODRICH PETROLEUM CORPORATION By:  

/s/ Patrick E. Malloy, III

Name:   Patrick E. Malloy, III Title:   Chairman of the Board WALTER G. GOODRICH

/s/ Walter G. Goodrich